DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
2.	 The amendment of July 16, 2021 has been entered. Claims 28, 30 and 35 have been amended. Claims 8,  9 and 11 are cancelled.  Claims 1-7, 12-27, 31-34 and 37-42 are withdrawn from consideration. Claims 28-30, 35 and 36 are under consideration in this Office Action.

Withdrawal of Claim Objections and Rejections
3.	The following objections and rejection have been withdrawn in view of applicants’ amendments:
a) The objection of claim 28; and
b) The rejection of claims 9, 28-30 and 35-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 28-30, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen et al., (The American Journal of Clinical Nutrition, Volume 99, Issue 1, January 2014, Pages 35–45. Published 20 Nov 2013) in view of Roager et al., (Appl Environ Microbiol. 2014Feb; 80(3): 1142-1149).
	The claims are drawn to a method of promoting weight loss in a patient.
Poulsen et al., teach Health effect of the New Nordic Diet (NND) in adults with increased waist circumference: a 6-mo randomized controlled trial. It was concluded that the NND produces weight loss and blood pressure reduction in centrally obese individuals [abstract].  Dietary habits vary greatly in different parts of Europe, and to be 
The NND is comprised of the following 15 food groups: fruit and vegetables (especially berries, cabbages, root vegetables, and legumes), potatoes, fresh herbs, plants and mushrooms gathered from the wild, nuts, whole grain, meats from livestock and game, fish and shellfish, and seaweed , see Supplemental Table 1 [Diets]. The primary outcome was the change in body weight from weeks 0 to 26 in completers as well as by using an intention-to-treat analysis. Secondary outcomes were changes in systolic and diastolic blood pressure, waist and hip circumferences, sagittal diameter, fat mass, diabetic risk factors [fasting plasma glucose, fasting serum insulin, and insulin 
 	The major findings of the study were the greater health improvements and weight loss produced by the NND. Body weight decreased (−3.22 kg compared with that of the ADD), and body composition, blood pressure, and fasting glucose improved more after 26 wk of intervention in the NND group than ADD group. The greater weight loss in the NND group could be caused by several factors. The NND reduced fasting glucose by 0.1 mmol/L more than the ADD did, and a tendency to a reduced fasting insulin concentration and HOMA-IR was seen [Discussion].  Most of the blood pressure–lowering effect of the NND is probably explained by the larger weight loss induced by the NND diet [Discussion].   
Therefore, Poulsen et al., teach a method of promoting weight loss in a patient having at least one PGMC comprising administering to the patient, a diet that is high in fiber and whole grain, such as the New Nordic Diet but Poulsen et al., does not state the overweight Danish patient population as having i) the Prevotella spp. enterotype (E2); 
Roager et al., teach we demonstrated that subjects (n = 62) 18 to 65 years old with central obesity and components of metabolic syndrome could be grouped into two discrete groups simply by their relative abundance of Prevotella spp. divided by Bacteroides spp. (P/B ratio) obtained by quantitative PCR analysis. Furthermore, we showed that these groups remained stable during a 6-month, controlled dietary intervention, where the effect of consuming a diet in accord with the new Nordic diet (NND) recommendations as opposed to consuming the average Danish diet (ADD) on the gut microbiota was investigated [abstract].   It has been suggested to group human gut microbiota compositions into three main compositional categories denoted enterotypes based on a relatively high abundance of Bacteroides spp. (enterotype 1), Prevotella spp. (enterotype 2), or Ruminococcus (enterotype 3). Two of these enterotypes (1 and 2), which are mostly driven by the abundance of the genera Prevotella and Bacteroides, have been suggested to be associated with long-term diets within subjects 2 to 50 years old. Notably, a 10-day controlled diet intervention with either high-fat/low-fiber or low-fat/high-fiber diets in 10 subjects 18 to 40 years old caused modulations of the gut microbiota but did not lead to a shift in enterotypes [Introduction].  Roager et al.,  investigated Danish subjects 18 to 65 years old (i) whether enterotypes could be inferred simply by a Prevotella-to-Bacteroides ratio 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to know that Poulsen et al., Danish population of centrally obese subjects have i) the Prevotella spp. enterotype (E2); (ii) a gut microbiota with a relative abundance of log10 (Prevotella spp.) of greater than -3: (iii) a gut microbiota with a relative abundance of log10 (Prevotella spp./Bacteriodes spp.) of greater than -2: (iv) a gut microbiota with a relative abundance of Log10 (Prevotella spp/Bacteroidetes all) of greater than -2: or (V) a gut microbiota with a relative abundance of Log10 Bacteroidetes all/Bacteroides spp.) of greater than 0 as taught by Roager et al., while Poulsen et al., teach a method of promoting weight loss in a patient having at least one PGMC comprising administering to the patient, a diet that is high in fiber and whole grain, such as the New Nordic Diet in order to provide greater health improvements and 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of promoting weight loss by administering a high fiber diet where the specific bacteria present, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
5.	Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. 

Contrary to applicant’s assertion, Poulson et al., aimed to include participants with one or more of the following conditions: plasma triglyceride concentrations ≥1.7 mmol/L, HDL-cholesterol concentrations ≤1.03 mmol/L for men and ≤1.29 mmol/L for women, hypertension (systolic/diastolic blood pressure >130/85 mm Hg), and impaired fasting glucose.  At weeks 0 and 26, an oral-glucose-tolerance test was performed in addition to fasting blood samples. Secondary outcomes were changes in systolic and diastolic blood pressure, waist and hip circumferences, sagittal diameter, fat mass, diabetic risk factors [fasting plasma glucose, fasting serum insulin, and insulin resistance and cardiovascular disease risk factors which were all performed as completer analyses. Table 1 shows baseline characteristics of participants including Fasting plasma glucose and fasting plasma insulin. Table 5 shows changes in fasting plasma glucose and fasting serum insulin. Table 6 shows Changes in diabetes risk factors for a subgroup of participants with prediabetes by analyzing fasting plasma glucose and fasting serum insulin. The supplemental tables shows additional data including individual data.  
Applicants argue that Poulson et al. also fails to disclose microbiome information for any subjects. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Roager et al., teach microbiome information 

Nothing in Poulson et al. would have led one of skill in the art to direct a patient in need of weight loss to any particular diet based on the patient’s enterotype and fasting plasma glucose and fasting serum insulin levels. However, the rejection is based on Poulson et al., in view of Roager et al. Roager et al., teach the correlation of overweight Danish patient population having the Prevotella spp. enterotype (E2) being in need of the NND. Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine Roager et al., teaching that Danish population of centrally obese subjects have i) the Prevotella spp. enterotype (E2); in combination with Poulsen et al’s method of promoting weight loss in a patient having at least one PGMC comprising administering to the patient, a diet that is high in fiber and whole grain, such as the New Nordic Diet in order to provide greater health improvements and weight loss produced by the NND. One of ordinary skill in the art would have a reasonable expectation of success by including centrally obese Danish subjects known to have an abundance of Prevotella spp. enterotype (E2). 

Finally, Applicants urge that Roager et al. does not disclose the baseline fasting serum insulin or fasting plasma glucose levels of the subjects, either individually or in aggregate. However Poulson et al., specifically teach the baseline fasting serum insulin or fasting plasma glucose levels of the subjects, either individually or in aggregate. . 


Conclusion
6.	No claims allowed.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	.Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645